Citation Nr: 0201628	
Decision Date: 02/19/02    Archive Date: 02/25/02

DOCKET NO.  01-06 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  The propriety of the initial 10 percent rating assigned 
following a grant of service connection for generalized 
anxiety disorder.  

2.  The propriety of the initial 10 percent rating assigned 
following a grant of service connection for intention 
tremors.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1954 to 
November 1956.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision that 
granted the veteran service connection and assigned initial 
10 percent ratings, each, for generalized anxiety disorder, 
and for intention tremors, from February 28, 1997.  The 
veteran responded with a March 2001 notice of disagreement 
regarding the initial disability ratings assigned.  The RO 
furnished a statement of the case in May 2001.  The veteran 
filed a VA Form 9 (Appeal to the Board of Veterans' Appeals), 
perfecting his appeal, in June 2001.  

The Board has recharacterized the claims for higher initial 
evaluations for generalized anxiety disorder and for 
intention tremors in accordance with Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (distinguishing a claim for an 
increased evaluation from one for a higher initial evaluation 
following a grant of service connection). 


FINDINGS OF FACT

1. All necessary notification and development action for each 
of each of the issues
on appeal has been accomplished.  

2.  Since the February 28, 1997 effective date of the grant 
of service connection, the veteran's generalized anxiety 
disorder has been primarily manifested by complaints of 
chronic sleep impairment, anxiety in crowds, and general 
nervousness; the veteran and his family also have reported 
that he experiences panic attacks, frequent anxiety, 
confusion, and a depressed mood, and that he is beginning to 
experience problems with his memory.

3.  Since the February 28, 1997 effective date of the grant 
of service connection, the veteran's intention tremors, which 
are aggravated by stress or anxiety, have impaired his speech 
and his ability to perform everyday tasks such as eating and 
personal grooming.  


CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for an initial 30 percent evaluation for 
the veteran's generalized anxiety disorder have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 
9400 (2001).  

2.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for assignment of an initial 30 percent 
evaluation for the veteran's service-connected intention 
tremors have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.124a, Diagnostic Code 8103 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

In March 1997, the RO received the veteran's claim for 
service connection for a psychiatric disability.  He reported 
a history of anxiety and tremors since service.  His claim 
was initially denied by the RO within an April 1997 rating 
decision, and he appealed this decision.  

The veteran testified in August 1997 before RO personnel 
regarding service connection for his psychiatric disability.  
He stated that while serving in an artillery unit, he became 
nervous as a result of the constant artillery firing.  He has 
since experienced constant anxiety and tremors, and as a 
result has not worked for many years.  

In December 1999, treatment records were received from Dr. 
D.M., M.D., the veteran's private treating physician.  Dr. M. 
confirmed only that the veteran was taking medication for 
tremors; no mention of any psychiatric treatment was made.  

The veteran underwent VA neurological examination in July 
2000.  The veteran's tremors were observed at 4-5 cycles per 
second, with aggravation by intention.  The examiner noted 
that medical records dating back to 1982 confirm tremors at 
4-5 cycles per second.  The veteran's tremors were most 
noticeable in his head, but were also evident in his speech 
and upper extremities.  Strength in the muscles of the upper 
extremities was within normal limits, except for the anterior 
tibial muscles, in which it was questionable bilaterally.  
Reflexes of the upper extremities were hypoactive.  Ankle 
reflexes were absent bilaterally, and Babinski's sign was 
also absent.  Superficial sensation was adequate, but trace 
figures were absent in the lower extremities and vibration 
sensation in the lower extremities was also poor.  

The veteran also underwent VA psychiatric examination in July 
2000.  The report of that examination, also mentioned the 
veteran's tremors, aggravated by stress or anxiety.  The 
veteran reported anxiety in crowds, poor sleep, and general 
nervousness; no depressive or post-traumatic stress symptoms 
were noted.  The veteran indicated that he has not seen a 
psychiatrist for treatment, and has not been hospitalized for 
psychiatric care, but that he receives medication from his 
general practitioner.  He reported that he lives with his 
wife and daughter and spends his days sitting around the 
house watching TV; he noted no drug or alcohol problems.  The 
examiner noted that, at the time of examination, the veteran 
was alert and oriented, and neatly dressed and groomed in 
appearance.  His attitude was pleasant and cooperative, with 
no evidence of hostility or belligerence.  He was not 
manipulative, sarcastic, or negative.  His speech was of 
normal rate and tone, with good vocabulary and grammar 
skills.  He answered the examiner's questions correctly.  The 
examiner indicated that there was no pressured speech, flight 
of ideas, or loose associations, and there were no 
hallucinations, delusions, or paranoid thoughts noted.  It 
was indicated that the veteran's self-confidence seemed low, 
and that he was anxious, but that he exhibited no depression 
or psychomotor retardation.  Diagnoses were generalized 
anxiety disorder, mild (deemed to affect, but constitute a 
separate illness from, his benign essential tumor); 
somatization disorder; and borderline mental retardation.  
The typewritten report also reflects a handwritten Global 
Assessment of Functioning (GAF) Scale score of 55.  

In January 2001, the RO awarded service connection and 
assigned separate 10 percent ratings each for generalized 
anxiety disorder and for intention tremors, effective 
February 28, 1997.  He responded with a March 2001 notice of 
disagreement regarding the propriety of the initial ratings 
assigned; as indicated in the introduction, above, he 
subsequently perfected an appeal as to each issue.  

In June 2001, the veteran and members of his family submitted 
written lay statements regarding his service-connected 
disabilities.  The veteran stated that due to his tremors, 
even simple tasks like using a screwdriver or lifting a 
coffee mug with one hand are extremely difficult.  Social 
events result in anxiety and panic attacks for the veteran.  
His wife wrote that he becomes confused and anxious 
frequently, especially when they go out.  On one occasion, 
his tremors in a public restaurant became so bad that the 
veteran could not eat.  Finally, the veteran's daughter 
related that her father's tremors make everyday tasks like 
eating or shaving very difficult, and he is frequently 
depressed.  

In July 2001, the RO sent the veteran a letter detailing 
changes in the law, and requesting that the veteran submit, 
or submit any information about, any pertinent outstanding 
evidence.  The veteran responded that same month, indicating 
he had no additional evidence to add to the file.  The RO 
continued the prior initial ratings and forwarded the appeal 
to the Board.  

II.  Legal Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to the VA's duty to 
assist.  See Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (codified, as amended, at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107) (West Supp. 2001)).  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(b), 114 Stat. 2096, 2099-2100 (2000); 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  Pertinent regulations that 
implement the Act (but, with the possible exception of the 
provision governing claims to reopen on the basis of new and 
material evidence, do not create any additional rights) were 
recently promulgated.  Except as otherwise provided, these 
regulations also are effective November 9, 2000.  See 66 Fed. 
Reg. 45620-45632 (August 29, 2001).  

When a law or regulations change during the pendency of a 
veteran's appeal, the version most favorable to the veteran 
applies, absent contrary intent.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the Board finds that the requirements of the law 
have essentially been satisfied.  By virtue of the May 2001 
Statement of the Case and the September 2001 Supplemental 
Statement of the Case, the veteran and his representative 
have been advised of the laws and regulations governing the 
claim, and, hence, have been given notice of the information 
and evidence necessary to substantiate the claim.  Moreover, 
pertinent medical evidence, to include the reports of recent 
VA psychiatric and neurological examinations, has been 
obtained and associated with the claims file.  Furthermore, 
the veteran has presented his written contentions, and he has 
not identified any outstanding, existing evidence that is 
necessary for adjudication of the issues on appeal.  Hence, 
the issues on appeal are ready to be considered on the 
merits.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7 (2001).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001).  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
Fenderson, the United States Court of Appeals for Veterans 
Claims noted an important distinction between an appeal 
involving the veteran's disagreement with the initial rating 
assigned at the time a disability is service connected, and 
disagreement with the assigned rating for a disability 
already service connected.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.  

A. Generalized anxiety disorder

The veteran's generalized anxiety disorder has been rated as 
10 percent disabling under Diagnostic Code 9400, which 
utilizes criteria from a general formula for rating 
psychiatric disorders.  Under this formula, a 10 percent 
rating is assigned for occupational and social impairment due 
to mild or transient symptoms that decrease work efficiency 
and the ability to perform occupational tasks during periods 
of significant stress, or symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130, Diagnostic Code 9400 (2001).  

A 30 percent rating will be assigned for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
direction, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9400 (2001).  

The rating schedule provides for a 50 percent rating where 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9400 (2001).  

A 70 percent rating is assigned where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relationships, judgment, thinking, or 
mood due to such symptoms as:  suicidal ideation; obsession 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9400 
(2001).  

A 100 percent rating is provided where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9400 (2001).  

After careful review of the evidence in light of the 
applicable criteria, and with resolution of all reasonable 
doubt in the veteran's favor, the Board finds that the 
criteria for an initial 30 percent evaluation for generalized 
anxiety disorder are met.  

The report of VA psychiatric examination conducted in 
connection with this appeal reveals that the veteran's 
generalized anxiety disorder has been manifested by 
complaints of chronic sleep impairment, anxiety in crowds, 
and general nervousness; the examiner also noted that there 
was no evidence of depression.  However, the veteran and his 
family also have reported that he experiences panic attacks, 
frequent anxiety, confusion, and a depressed mood, and that 
he is beginning to have memory problems.  Collectively, this 
evidence is indicative of several of the criteria required 
for assignment of a 30 percent evaluation.  

The Board also notes that VA psychiatric examination report 
also reflects an assigned GAF score of 55.  According to the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), such a score is indicative of moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning; this appears to be consistent with the level of 
functioning contemplated by the 30 percent evaluation under 
the rating criteria outlined above.  While such a score 
could, conceivably, reflect the veteran's overall level of 
functioning, due to the combined effects of his service-
connected and nonservice-connected conditions, it s unclear 
whether this was the VA examiner's intention.  The Board also 
notes that the veteran and his family related additional 
symptoms, reportedly associated with the service-connected 
condition, after the VA examination in question.  Because the 
medical evidence does not clearly distinguish the symptoms 
and effect of the service-connected and nonservice-connected 
condition, or indicate that it is possible to do so, the 
Board resolves reasonable doubt in the veteran's favor and 
finds that the GAF of 55 represents the level of impairment 
attributable to generalized anxiety disorder.  See Mittleider 
v. West, 11 Vet. App. 181 (1998); 38 U.S.C.A. § 3.102 (2001).  

Under these circumstances, the Board finds that the criteria 
for an initial evaluation of 30 percent for generalized 
anxiety disorder are met.  See 38 U.S.C.A. § 5107(b) (West 
Supp. 2001).  

While the veteran meets the criteria for an initial rating of 
30 percent, the criteria for a higher evaluation have not 
been met.  The evidence suggests that, since the effective 
date of the grant of service connection, he has continually 
been alert and fully oriented to his surrounding during the 
pendency of this appeal.  His speech is of normal rate and 
rhythm.  No deficits in his judgment, thought processes, or 
cognitive functioning have been noted.  Although, in his June 
2001 substantive appeal, the veteran indicated that he has 
experienced "frequent" panic attacks, especially in social 
situations, he also then indicated that he ceased 
participating in many public/social activities (which would, 
presumably, decrease the frequency of his panic attacks).  In 
any event, there is no evidence of record (to include the 
veteran's own assertions) indicating that he experiences 
panic attacks more than once a week (one of the criteria for 
the 50 percent evaluation).  The veteran also has no history 
of homicidal or suicidal thoughts or actions.  His dress and 
grooming have been adequate.  He continues to live with his 
wife of many years and daughter, and does not require ongoing 
psychiatric hospitalization, treatment or medication.  

Thus, the evidence simply does not demonstrate that the 
veteran has such symptoms as a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships, required for a 50 percent rating.  Because the 
criteria for the next higher, 50 percent, evaluation are not 
met, it follows that the criteria for a 70 or 100 percent 
evaluation likewise are not met.  Additionally, there is no 
indication that the schedular criteria are inadequate to 
evaluate this disability.  See 38 C.F.R. § 3.321 (2001).

Accordingly, the Board concludes that an initial 30 percent, 
but no higher, evaluation is warranted for the veteran's 
service-connected psychiatric disability.  Inasmuch as the 30 
percent evaluation reflects the highest degree of impairment 
shown since the date of the grant of service connection for 
generalized anxiety disorder, and the Board is awarding the 
rating since that date, there is no basis for staged rating 
in the present case.

B.  Intention tremors

The RO has rated the veteran's tremor by analogy to 
convulsive tic under Diagnostic Code 8103.  See 38 C.F.R. 
§ 4.20.  A mild convulsive tic warrants a noncompensable 
evaluation; a moderate convulsive tic warrants a 10 percent 
evaluation; and a severe convulsive tic warrants a 30 percent 
evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8103 (2001).  
The evaluation assigned should be based on the impairment of 
motor, sensory, or mental functions.  Special consideration 
should be given to psychotic manifestations, complete or 
partial loss of use of one or more extremities, speech 
disturbances, impairment of vision, disturbances of gait, 
tremors, and visceral manifestations.  38 C.F.R. § 4.124a, 
Note (2001).  

After careful review of the evidence in light of the 
applicable criteria, and resolving all reasonable doubt in 
the veteran's favor, the Board finds that the evidence of 
record supports the veteran's claim for an increased initial 
rating for his intention tremors.  

According to the evidence of record, including the report of 
the July 2000 VA neurological examination, the veteran's 
tremors are at 4-5 cycles per second, and have existed at 
this frequency for many years.  They are located most notably 
in his head, but also affect the upper extremities.  They are 
of such severity as to affect his speech, as well as to 
impair such basic tasks as eating and personal grooming.  At 
the time of the July 2000 VA examination, the VA neurologist 
was unable to fully examine the veteran's eyes because of his 
head tremors.  According to his private physician, the 
veteran has been afforded medication for his tremors, but 
with only partial relief.  Overall, the preponderance of the 
evidence suggests a level of impairment falling somewhere 
between moderate and severe.  

Under these circumstances, the Board finds that the criteria 
for an initial evaluation of 30 percent for intention tremor 
are met.  See 38 U.S.C.A. § 5107(b) (West Supp. 2001).  The 
Board points out that a 30 percent rating is the maximum 
schedular rating available under Diagnostic Code 8103, and 
that there is no other diagnostic code under which an 
evaluation in excess of 30 percent could be granted.  There 
also is no indication that the schedular criteria are 
inadequate to evaluate this disability.  See 38 C.F.R. 
§ 3.321 (2001).

Accordingly, the Board concludes that an initial 30 percent, 
but no higher, evaluation is warranted for the veteran's 
service-connected intention tremors.  Inasmuch as the 30 
percent evaluation reflects the highest degree of impairment 
shown since the February 28, 1997 effective date of the grant 
of service connection for this condition, and the Board is 
awarding the rating from that date, there is no basis for 
staged rating in the present case.   


ORDER

An initial 30 percent rating for the veteran's generalized 
anxiety disorder is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  

An initial 30 percent rating for the veteran's intention 
tremors is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

